R-190


                      E   A-l-r0       NEY GENERAL
                                   CM-TEXAS
                               AURTIN    II.TEXAS
PRICE   DANIEL
ATTORNEYGENERAL
                                        April    1, 1947

         Hon. Claud Gilmer, Chairman
         Appropriations   Committee
         House of Representatives
         50th Legislature
         Austin, Texas              Opinion No. V-111
                                           Re:    Constitutionality     ,of
                                                  House Bill No. 60,
                                                  Fiftieth   Legislature.
         Deer Sir;
                      We refer to your letter of recent date, eoknowl-
         edged by the Attorney General ‘on February 28, 1947, where-
         in you advise that the House Appropriations        Committee has
         under consideration    the matter of making an appropriation
         of $12,000 for the relief     of the’ Ed’omIndependent Sohool
         District   ‘in Van Zendt County, ;,.The, proposed qouse Bill
        ‘No. 60 recite8 ,$hat the .achool building of that distriot
         and, hits facilities,, for the second tiaie in ,‘rsoent years,
         has been tatell+y destroyed by fire,      the insuranoe reoov-
         ered from the destruction    being wholly inadequate for
         the purpose of replacing, same, and that there are no oth-
         er means of ,replacing such facilities.
                      You ask to be advised         concerning   the constitu-
         tionality    of the proposed bill,              :
                      Artidle III) Section        56,, Constitution   of Texas,
          provides,   in part, as follows            ,:
                       “The Legislature  shell not, except as
                 otherwise provided in this Constitution,     pass
                 any local, or speoial law, authorizing.    . .the
                 building or repairing    of school houses, and
                 the raising ,,of money for suoh purposes.w
                      Article ‘III) Section 51 s Constitution   of Texas,
          provid es , in part :
                           .,
                      *The Lbgi’s,lature shall have no power to
                make any grant or authorize ‘the making of any
                grant of publi0 money tb any individual,      associ-
                at ion of individuals)   municipal or other corpo-
                rations whatsoever;     D D e end provided,   however,
     Hon.   Cleud Gilmer,   Page 2, V-111       ,"   ":~ ,Y"'~ ';!(     ,.
                                                           I~,~Y~'..
                                                                  '..
                                                                    )/'.;'L.--
                                                                            ?.,i
                                                                          * .,,':
            thatths    ~~~p~vJs&~‘tif this seotf,on shall’ ,not be’-.‘.‘,: - ; “T
            oo~$t’,ruU,Fso ae’:tq &irevent tho grant of afd fh, ~,                  .-,.,
            e+sea. .ef
                    ,.! publ%6. saletity .*
                  We think that Artiole    III, Seation 56, Article
     ,plf, Section 3, of the,Constltation,      end the enabling
      legislation    ppri.ded in .Artiole 27848;. 2786 and, 2788,
      V,R.O.Si,   oentemplate that the sohool districts     ‘of Texas,
      when rlnanalslIf, .oapable of doing so, ehould oreot, and
      boar the exponae.of the erection of their oIln sahool
      bnlldipbs   and .faoilities,   and that the Legislature,   lx-
      etipti in easos’,of  publio calamity ooming within the oxoep-
      tion of Art1010 III, Seotion 51, of the Constitution,        .ls
      without authority to make an appropriation       for the oon-
..
      struotion   or oommon or independent dlstriot     school bulld-
      inga or raolllties.
                Aooordinglg,     it is     our opinion that House Ml1
     No. 60.1s unoonstitutlonal,         it bslng a looal or speoial
     law expressly prohibited      by    Artlale 11X, Seotion 56 of,
     the Constitution   hereinabove        quoted, end the bill not
     ooming within that provision          of Artiole  III, Seetion 51
     of the %onstftution     allowing     a grant or aid in casee or
     public ealamlty,


                  Bause Bill NO~ 60, Fiftieth   Legfslature,     a
            local or speaial law providing an appropriation
            for the ereotfon of a sohoolhouse by the Edom
            Independent Sohool Distrfat    is unconstitutional,
            the enaotment being prohibited    by Artfole   III,
            Section 56, Constitution   of Texas, end the same
            not ooming within thet provision    of Artiole    III,
            Section 51, of the Constitution    allowing a grant
            of aid in cases of public calamity0
                                                Yours very truly
                                            ATTORNEY
                                                   GENERALOF TEXAS


                                                           (. -
                                                Chester E. Ollison
      CEO:djm:jrb                               Assistant
     This opinion considered Andy
     approved in limited confersnce.